     Case 2:20-cv-01830-KJM-DB Document 12 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       JACKIE EDWARD JOHNSON                           No. 2:20-cv-1830 KJM DB P
12                       Petitioner,
13            v.                                         ORDER
14       HUNTER ANGLEA, Warden,
15                       Respondent.
16

17           Petitioner has requested the appointment of counsel. (ECF No. 11). In support of the

18   request, petitioner points to the fact that he was asked to “pick a Magistrate Judge or United

19   States District Judge” to hear the instant petition, and that he knows nothing about the difference

20   between the two.1 (See id. at 1).

21           There currently exists no absolute right to appointment of counsel in habeas proceedings.

22   See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A

23   authorizes the appointment of counsel at any stage of the case “if the interests of justice so

24   require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does not

25   1 The court is prohibited from giving litigants advice. However, it is common knowledge that
26   district court judges appoint magistrate judges to cases and review their decisions. See 28 U.S.C.
     §§ 631, 636. The powers of magistrate judges in relation to district court judges are detailed in 28
27   U.S.C. § 636. Petitioner having selected a district court judge to be the arbiter of this action (see
     ECF No. 11 at 1) means that the assigned district court judge will review the findings and
28   recommendations of the magistrate judge and make the final decisions in this matter.
     Case 2:20-cv-01830-KJM-DB Document 12 Filed 10/20/20 Page 2 of 2


 1   find that the interests of justice would be served by the appointment of counsel at the present
 2   time.
 3           Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for appointment of
 4   counsel (ECF No. 11) is DENIED without prejudice to a renewal of the motion at a later stage of
 5   the proceedings.
 6   Dated: October 19, 2020
 7

 8

 9

10   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/john1830.110
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
